SIMMS, Justice,
dissenting:
I must respectfully dissent. Despite the majority’s representation of its decision as being that an alimony recipient must commence an action within 90 days of remarriage for determination by the court that circumstances will dictate continuation of alimony, the real holding is that the subsequent marriage of appellant — in and of itself — is the unconditional ground for terminating support alimony. In so holding, the majority simply overrules 12 O.S.1981, § 1289(B) which provides that with proper circumstances, alimony may continue after even a valid remarriage. As an aside, I also do not agree with the majority’s analysis of the import of our holding in Acker v. Acker, Okl., 594 P.2d 1216 (1979). To the contrary, I believe the clear implication of Acker is that there are circumstances which will extend the 90 day period within which to make application for a continuance of alimony payments.
In reaching its negative answer to the question framed in the first paragraph— “Is an ex-wife entitled to receive support alimony from her ex-husband after she has entered into a second marriage which was subsequently annuled?” — the court’s reliance on out of state cases is misplaced. Those decisions did not involve application of a statute similar to 12 O.S.1981, § 1289, providing that alimony may be ordered to continue after marriage. Those cases are therefore not relevant to our situation, and do not provide a solid foundation for the majority’s decision.
Appellee’s remarriage was annulled before the end of the 90 day period and she was therefore not required to seek relief under § 1289(B). Under § 1289, the trial court clearly had the authority and discretion to rule as he did, and I would affirm that judgment.
I am authorized to state that Justice Kauger joins with me in the views expressed in this opinion.